Citation Nr: 1202174	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for left patellofemoral pain syndrome to include as secondary to service-connected right patellofemoral pain syndrome.

2.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.

3.  Entitlement to service connection for sleep and memory problems to include as secondary to a psychiatric disorder.

4.  Entitlement to service connection for gastroesophageal reflux disease to include as secondary to a psychiatric disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from June 1977 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

As the record contains diagnoses of psychiatric disorders other than posttraumatic stress disorder, the Board has restyled the claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

In January 2008, the Veteran withdrew the claim of service connection for residuals of an injury to the right ring finger.



The reopened claim of service connection for a left knee disability, service connection for a psychiatric disorder, service connection for sleep and memory problems, and service connection for gastroesophageal reflux disease are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in February 2005, the RO denied the claim of service connection for service connection for left patellofemoral pain syndrome to include as secondary to service-connected right patellofemoral pain syndrome; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

2.  The additional evidence presented since the rating decision in February 2005 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for service connection for left patellofemoral pain syndrome.


CONCLUSION OF LAW

The additional evidence presented since the rating decision in February 2005 is new and material, and the claim of service connection for left patellofemoral pain syndrome to include as secondary to service-connected right patellofemoral pain syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.



As the application to reopen the claim of service connection for left patellofemoral pain syndrome is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

The Veteran is service connected for right patellofemoral pain syndrome.  

In August 2004, the Veteran filed a claim of service connection for left patellofemoral pain syndrome secondary to the service-connected right patellofemoral pain syndrome.

On the basis of findings on a VA examination in November 2004 with an addendum submitted by the VA examiner in January 2005, in a rating decision in February 2005, the RO denied service connection for left patellofemoral pain syndrome to include as secondary to the service-connected right patellofemoral pain syndrome.  After the Veteran was notified in March 2005 of the adverse determination and of his right to appeal, he did not appeal the rating decision and the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The evidence at the time of the prior final denial in February 2005 is summarized as follows:

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of left patellofemoral pain syndrome.




Pes planus was noted on the entrance examination in May 1977.  Physical examination of the left knee was normal.  In the narrative section, the Veteran stated he had hurt a knee playing football but did not disclose which knee.  Further, he was in the process of completing the medication prescribed after the injury.  The examiner wrote the Veteran did not have a trick knee or one that locked and the Veteran was accepted into service.

In November 1980, the Veteran was in a motor vehicle accident and from the description in the medical record, the Veteran only complained about his back.  

On a periodic examination in 1984, there were no abnormalities of the left knee.

In July 1989, the Veteran was in another motor vehicle accident and again the medical records document complaints and treatment of the Veteran's back, but the record is silent about whether there were any complaints of left knee injury.  

In May 1990, at another periodic physical examination, the Veteran was noted to have pes planus and abrasions on the left knee.  

In March 1991, the Veteran began to experience right knee pain.  The Veteran only described an injury to the right knee and all signs and symptoms were related to the right knee.  Both knees, however, had full range of motion.

In May 1991, the Veteran was diagnosed with a right medial meniscus tear but the ligaments of both knees were stable.  There is one notation in May 1991 that appears to be referring to the Veteran's left knee, but the reference to the left knee appears to be out of context to the complaint and treatment of the right knee and appears to be a mistake and the report can be reasonably interpreted as only referring to the right knee.

Thereafter, the Veteran had surgical treatment of the meniscal injury of the right knee in August 1991 and again in October 1991.  

In November 1991, the Veteran had 135 degrees flexion and 0 degrees extension in the left knee.

On separation examination in February 1992, the left knee was normal and there were no references to the left knee by the Veteran.  He did mention the auto accident in 1989 and the two surgeries for the right knee.

After service, in October 2000, the Veteran suffered a left ankle injury eventually requiring surgical repair, but there is no mention of the left knee being affected.  

The earliest mention in VA records of either knee is in January 2003 with multiple references to both the right and left knee.

In November 2004, the Veteran was afforded a VA examination.  He complained of symptoms of pain, stiffness, swelling, weakness, fatigue, a lack of endurance, locking, and instability in each knee. X-rays showed degenerative changes bilaterally.  The diagnosis was bilateral patellofemoral pain syndrome and degenerative joint disease.  

In an addendum dated in January 2005, the VA examiner stated it was less likely than not that the service-connected right knee caused the condition in the left knee and based his conclusion on the medical literature and his discussions with orthopedic surgeons. 

Current Application

If a prior rating decision by the RO becomes final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.  Otherwise, the Board is without jurisdiction to consider the substantive merits of a claim of service connection in the absence of a finding that new and material evidence has been presented.




The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

As the claim was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claims.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).





Additional Evidence and Analysis

The additional relevant evidence presented since the rating decision in February 2005 consists of the following:

In a statement dated in July 2007, the Veteran stated the pain in his left knee was now worse.

On a VA examination in February 2008, the Veteran stated that he placed more weight on his left leg, because of his right knee. 

The Veteran testified that he did injure his left knee before service at age 16 when he fell.  That injury resulted in a scar.  The Veteran also testified that before his first right meniscus surgery, the doctor told him the left knee would start to bother him because the Veteran would favor the right knee and put more pressure on the left knee.  He first had complaints about the left knee in 2002.

An evidentiary assertion is presumed credible for the limited purpose of determining whether the evidence is new and material as the assertion is not beyond the Veteran's competency.  The Veteran is competent to report what a physician told him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007),

The additional evidence, namely, what a doctor told him that he will likely develop left knee pain because he will favor the right knee relates to an unestablished fact necessary to substantiate the claim, that is, evidence of a left knee disability, caused by or aggravated by a service-connected disability, the absence of such evidence was the reason the claim was previously denied. 







As the evidence relates to unestablished fact necessary to substantiate the claim, the evidence is new and material under 38 C.F.R. § 3.156 and the claim of service connection for a left knee disability is reopened, but further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

As new and material evidence has been presented, the claim of service connection for left patellofemoral pain syndrome, left knee to include as secondary to the service-connected right patellofemoral pain syndrome is reopened, to this extent only the appeal is granted. 


REMAND

As the claim for service connection for left patellofemoral pain syndrome to include as secondary to service-connected right patellofemoral pain syndrome is reopened, a nexus opinion is necessary to determine if the left knee disability is caused by or aggravated by the service-connected right knee disability.  

On the claim of service connection for a psychiatric disorder, the record contains diagnoses of major recurrent depression, agoraphobia with panic disorder, dysthymia, and adjustment disorder with depressed mood.  The claim of service connection for posttraumatic stress disorder arises from the same psychiatric symptoms as the other diagnosed disorders.  Diagnoses that differ from the claimed condition do not necessarily represent a wholly separate claim.  Rather, the diagnoses need to be considered to determine the nature of the Veteran's current psychiatric condition relative to the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  



Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate Federal custodian any records of inpatient treatment at Darnall Army Hospital, Fort Hood, Texas from March 1991 to December 1991.

If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA records since 2008.  

3.  Afford the Veteran a VA orthopedic examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current left knee disability had its onset during active service or is caused by or aggravated the service-connected right knee disability. 

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the left knee disability beyond its natural clinical course as contrasted to a temporary worsening of symptoms.  




The VA examiner is asked to consider that the Veteran is competent to describe events or symptoms he experienced in service even though the event or symptoms are not recorded in the service treatment records.

If however after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential etiologies or aggravating factors that may either cause or aggravate the left knee disability and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review.

4.  Afford the Veteran a VA psychiatric examination, which should include psychological testing for posttraumatic stress disorder.  The VA examiner is asked to determine: 

a). Whether the Veteran currently has posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder or both, and, if so, 








b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder is related to an injury, disease, or event in service, including a sexual assault in service as claimed by the Veteran. 

c).  If the Veteran has a current psychiatric disorder that had onset in service, are the claimed sleep disturbance and memory problems or gastroesophageal reflux disease caused by or aggravated by the psychiatric disorder.

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.

5.  After the development requested is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


